Exhibit 10(a)

Contract No. 117119

 

NATURAL GAS PIPELINE COMPANY OF AMERICA (Natural)

TRANSPORTATION RATE SCHEDULE FTS AGREEMENT DATED February 25, 2000

UNDER SUBPART G OF PART 284 OF THE FERC'S REGULATIONS

 

1. SHIPPER is: THE PEOPLES GAS LIGHT AND COKE COMPANY, a LDC.

2. (a) MDQ totals: 25,000 MMBTU per day.

(b) Service option selected (check any or all):

[ ] LN [ ] SW [ ]NB

3. TERM: April 1, 2000 through October 31, 2002.

4. Service will be ON BEHALF OF: [X] Shipper or [ ]Other:

5. The ULTIMATE END USERS are customers within any state in the continental
U.S.; or (specify state)________________________________________________.

6. [ ] This Agreement supersedes and cancels a _____________ Agreement dated
___________.

[X] Service and reservation charges commence the latter of:

(a) April 1, 2000, and

(b) the date capacity to provide the service hereunder is available on Natural's
System.

[ ] Other:_____________________________________________

7. SHIPPER'S ADDRESSES

 

NATURAL'S ADDRESSES

 

General Correspondence

:

PEOPLES GAS LIGHT & COKE COMPANY

 

NATURAL GAS PIPELINE COMPANY OF AMERICA

130 E. RANDOLPH DR.

 

ATTENTION: ACCOUNT SERVICES

CHICAGO, IL 60601-6207

 

ONE ALLEN CENTER, SUITE 1000

 

 

500 DALLAS ST., 77002

 

 

P. O. BOX 283 77001-0283

 

 

HOUSTON, TEXAS

 

 

 

 

Statements/Invoices/Accounting Related Materials

:

PEOPLES GAS LIGHT & COKE COMPANY

 

NATURAL GAS PIPELINE COMPANY OF AMERICA

DIANE FILEWICZ, 24TH FLOOR

 

ATTENTION: ACCOUNT SERVICES

130 E. RANDOLPH DR.

 

ONE ALLEN CENTER, SUITE 1000

CHICAGO, IL 60601-6207

 

500 DALLAS ST., 77002

 

 

P.O. BOX 283 77001-0283

 

 

HOUSTON, TEXAS

 

 

 

 

Payments

:

 

 

NATURAL GAS PIPELINE COMPANY OF AMERICA

 

 

P.O. BOX 70605

 

 

CHICAGO, ILLINOIS 60673-0605

 

 

 

 

 

FOR WIRE TRANSFER OR ACH:

 

 

DEPOSITORY INSTITUTION: THE CHASE

 

 

MANHATTAN BANK, NEW YORK, NY

 

 

WIRE ROUTING #: 021000021

 

 

ACCOUNT #: 323-206042

 

 

8. The above stated Rate Schedule, as revised from time to time, controls this
Agreement and is incorporated herein. The attached Exhibits A, B, and C are part
of this Agreement. NATURAL AND SHIPPER ACKNOWLEDGE THAT THIS AGREEMENT IS
SUBJECT TO THE PROVISIONS OF NATURAL'S FERC GAS TARIFF AND APPLICABLE FEDERAL
LAW. TO THE EXTENT THAT STATE LAW IS APPLICABLE, NATURAL AND SHIPPER EXPRESSLY
AGREE THAT THE LAWS OF THE STATE OF ILLINOIS SHALL GOVERN THE VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS CONTRACT, EXCLUDING, HOWEVER,
ANY CONFLICT OF LAWS RULE WHICH WOULD APPLY THE LAW OF ANOTHER STATE. This
Agreement states the entire agreement between the parties and no waiver,
representation, or agreement shall affect this Agreement unless it is in
writing. Shipper shall provide the actual end user purchasers names(s) to
Natural if Natural must provide them to the FERC.

AGREED TO BY:



NATURAL GAS PIPELINE COMPANY OF AMERICA

 

THE PEOPLES GAS LIGHT AND COKE COMPANY

"Natural"

 

"Shipper"

 

 

 

By: /s/ David J. Devine

 

By: /s/ William E. Morrow

 

 

 

Name: David J. Devine

 

Name: William E. Morrow

 

 

 

Title: Vice President, Business Planning

 

Title: Vice President



 

 

 

 

Contract No. 117119

EXHIBIT A

DATED: February 25, 2000

EFFECTIVE DATE: April 1, 2000

 

COMPANY: THE PEOPLES GAS LIGHT AND COKE COMPANY

CONTRACT: 117119

 

RECEIPT POINT/S

 

County/Parish

 

PIN

 

MDQ

Name / Location

Area

State

No.

Zone

(MMBtu/d)

 

 

 

 

 

 

PRIMARY RECEIPT POINT/S

 

 

 

 

 

 

 

 

 

 

 

1. LOBO/NGPL AGUA DULCE NUECES

NUECES

TX

901022

04

11,000

INTERCONNECT WITH LOBO

 

 

 

 

 

PIPELINE COMPANY IN BLOCK 3,

 

 

 

 

 

ANDRES F. DE LA FUENTE GRANTE,

 

 

 

 

 

A-111, NUECES COUNTY, TEXAS

 

 

 

 

 

 

 

 

 

 

 

2. LOBO/NGPL NE THMPSNVLLE JIM

JIM HOGG

TX

901041

04

14,000

HOGG

 

 

 

 

 

INTERCONNECT WITH LOBO

 

 

 

 

 

PIPELINE COMPANY IN BLOCK 4,

 

 

 

 

 

"LAS ANIMAS" HEIRS OF FELIPE DE

 

 

 

 

 

LA PENA SURVEY, JIM HOGG

 

 

 

 

 

COUNTY, TEXAS

 

 

 

 

 

 

SECONDARY RECEIPT POINT/S

All secondary receipt points, and the related priorities and volumes, as
provided under the Tariff provisions governing this Agreement.

RECEIPT PRESSURE, ASSUMED ATMOSPHERIC PRESSURE

Natural gas to be delivered to Natural at the Receipt Point/s shall be at a
delivery pressure sufficient to enter Natural's pipeline facilities at the
pressure maintained from time to time, but Shipper shall not deliver gas at a
pressure in excess of the Maximum Allowable Operating Pressure (MAOP) stated for
each Receipt Point. The measuring party shall use or cause to be used an assumed
atmospheric pressure corresponding to the elevation at such Receipt Point/s.

RATES

Except as provided to the contrary in any written agreement(s) between the
parties in effect during the term hereof, Shipper shall pay Natural the maximum
rate and all other lawful charges as specified in Natural's applicable rate
schedule.

FUEL GAS AND GAS LOST AND UNACCOUNTED FOR PERCENTAGE (%)

Shipper will be assessed the applicable percentage for Fuel Gas and Gas Lost and
Unaccounted For.

TRANSPORTATION OF LIQUIDS

Transportation of liquids may occur at permitted points identified in Natural's
current Catalog of Receipt and Delivery Points, but only if the parties execute
a separate liquids agreement.

 

 

EXHIBIT B

DATED: February 25, 2000

EFFECTIVE DATE: April 1, 2000

 

COMPANY: THE PEOPLES GAS LIGHT AND COKE COMPANY

CONTRACT: 117119

 

DELIVERY POINT/S

 

County/Parish

 

PIN

 

MDQ

Name / Location

Area

State

No.

Zone

(MMBtu/d)

 

 

 

 

 

 

PRIMARY DELIVERY POINT/S

 

 

 

 

 

 

 

 

 

 

 

1. PGLC/NGPL CRAWFORD COOK

COOK

IL

904360

09

25,000

INTERCONNECT WITH THE

 

 

 

 

 

PEOPLES GAS LIGHT AND COKE

 

 

 

 

 

COMPANY AT TRANSPORTER'S

 

 

 

 

 

CRAWFORD METER STATION IN

 

 

 

 

 

SEC. 34-T39N-R13E, COOK COUNTY,

 

 

 

 

 

ILLINOIS.

 

 

 

 

 

 

SECONDARY DELIVERY POINT/S

All secondary delivery points, and the related priorities and volumes, as
provided under the Tariff provisions governing this Agreement.

DELIVERY PRESSURE, ASSUMED ATMOSPHERIC PRESSURE

Natural gas to be delivered by Natural to Shipper, or for Shipper's account, at
the Delivery Point/s shall be at the pressure available in Natural's pipeline
facilities from time to time. The measuring party shall use or cause to be used
an assumed atmospheric pressure corresponding to the elevation at such Delivery
Point/s.

 

 

EXHIBIT C

DATED: February 25, 2000

EFFECTIVE DATE: April 1, 2000

 

COMPANY: THE PEOPLES GAS LIGHT AND COKE COMPANY

CONTRACT: 117119

 

Pursuant to Natural's tariff, an MDQ exists for each primary transportation path
segment and direction under the Agreement. Such MDQ is the maximum daily
quantity of gas which Natural is obligated to transport on a firm basis along a
primary transportation path segment.

A primary transportation path segment is the path between a primary receipt,
delivery, or node point and the next primary receipt, delivery, or node point. A
node point is the point of interconnection between two or more of Natural's
pipeline facilities.

A segment is a section of Natural's pipeline system designated by asegment
number whereby the Shipper under the terms of their agreement based on the
points within the segment identified on Exhibit C have throughput capacity
rights.

The segment numbers listed on Exhibit C reflect this Agreement's path
corresponding to Natural's most recent Pipeline System Map which identifies
segments and their corresponding numbers. All information provided in this
Exhibit C is subject to the actual terms and conditions of Natural's Tariff.

 

 

EXHIBIT C

DATED: February 25, 2000

EFFECTIVE DATE: April 1, 2000

 

COMPANY: THE PEOPLES GAS LIGHT AND COKE COMPANY

CONTRACT: 117119

 

Segment

 

Upstream

 

Forward/Backward

 

Flow Through

Number

 

Segment

 

Haul(Contractual)

 

Capacity

18

 

0

 

F

 

0

20

 

18

 

F

 

14,000

22

 

20

 

F

 

25,000

26

 

22

 

F

 

25,000

27

 

26

 

F

 

25,000

28

 

27

 

F

 

25,000

31

 

28

 

F

 

25,000